DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-8 and 14) in the reply filed on 10//11/2022 is acknowledged. The traversal is on the ground(s) that (1) there was no lack of unity objection at the PCT stage, (2) the claims share many structural features, and (3) there would be no undue burden.  These are not found persuasive because (1) the Office is not bound by any determinations at the PCT stage, (2) all common technical features have been shown to NOT be special technical features, and (3) undue burden is not part of a lack of unity analysis. The requirement is still deemed proper and is therefore made FINAL.
Claims 9-13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Accordingly, claims 1-8 and 14 are currently under consideration.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-8 and 14 are objected to because of the following informalities: 
Regarding claim 1, there should be an “and” at the end of lines 9 and 20.
Further regarding claim 1, the recitation in lines 13-14 should instead read --wherein the signal analysis of the extracted pulse-like signal component (Posc) within the control and storage unit comprises:--
Further regarding claim 1, the recitation of “decomposition” in line 15 should instead read --decomposing--.
Regarding claims 1-8 and 14, they should begin with an article such as “A” or “The,” as appropriate.
Regarding claims 1-8, the phrase “characterized in that” should be replaced with e.g. --wherein--, since the phrase is in line with EP and not US practice, thus creating confusion as to the meaning/scope of the limitations. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control and storage unit” in claim 1 and “Fourier analysis unit” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “control and storage unit,” firmware as described in ¶ 0045 of the specification as published; for “Fourier analysis unit,” a program as described in ¶ 0023 of the specification as published).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear what the recitation “combining the data of the respective individual pulse waves (PW) from values of at least one calculation function from a predetermined calculation function set to generate a respective classified individual pulse wave (PW)” means. Are the data or the values combined? If the data is combined, how are the values of the calculation function relevant? Does the combined data result in the generated classified individual pulse wave? If so, is the combination a combination of two individual pulse waves or only one pulse wave combined with a calculation function? 
Regarding claims 4 and 5, there is insufficient antecedent basis for the recitations of “the period-specific amplitude and phase spectrum.”
Regarding claim 5, there is insufficient antecedent basis for the recitation of “the aortal pulse wave.”
Regarding claim 8, there is insufficient antecedent basis for the recitation of “the non-oscillating pump trend.”
Regarding claim 14, the “use” is unclear because it does not include any steps for determining and analyzing an aortic pulse wave (i.e., no steps for practicing the use).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “hemodynamic parameters,” and the claim also recites “an aortic blood pressure” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-8 and 14 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-8 and 14 are directed to a “method” and use of the method, which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claim 1 recites (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: 
- decomposition of the pulse-like signal component into data over individual periods to identify individual pulse waves (PW), - combining the data of the respective individual pulse waves (PW) from values of at least one calculation function from a predetermined calculation function set to generate a respective classified individual pulse wave (PW), - transforming the respective classified single pulse wave, - evaluating the transformed data to determine hemodynamic parameters
The decomposition, combining, transforming, and evaluating steps can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. If a person were to see a printout of e.g. the extracted pulse-like signal component, they would be able to perform each of the steps based on visual observation and mental calculation. There is nothing to suggest an undue level of complexity in the decomposition, combining, transforming, or evaluating. Therefore, a person would be able to perform the calculations mentally or with pen and paper.
Prong Two: Claim 1 does not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely: 
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. a control and storage unit), and
add insignificant extra-solution activity (the pre-solution activity of: performing a blood pressure measurement using generic data-gathering components (e.g. the blood pressure measuring device),registering and storing a temporal pressure curve, and extracting a pulse-like signal component from the temporal pressure curve).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the evaluation/determined hemodynamic parameters are not outputted in any way such that a diagnostic benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claim 1 does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe the abstract idea (e.g. decomposition is carried out in a time course (claim 2), using two calculation functions for combining (claim 3), transformation into a period-specific amplitude and phase spectrum (claim 4), retransformation (claim 5), checking for compliance (claim 8), etc.),
further describe using the computer as a tool (e.g. a Fourier analysis unit (claim 4), etc.),
further describe the pre-solution activity (or the structure used for such activity) (e.g. registration carried out using a particular sampling rate and resolution (claim 6), extraction via a bandpass filter (claim 7), etc.), and
describe field-of-use context (e.g. for determining an analyzing an aortic pulse wave (claim 14), etc.).
With respect to e.g. claim 1, it is noted that the cuff, pump, and sensor are insufficient structure to constitute a “particular machine,” since the structure is recited generally rather than particularly, and is involved in extra-solution activity (i.e., serving data-gathering purposes). See MPEP 2106.05(b).
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way (e.g. no display or output is contemplated). They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2004/0181157 (“Medero”) in view of US Patent 5,533,511 (“Kaspari”).
Regarding claim 1, Medero teaches [m]ethod for operating a blood pressure measuring device (Fig. 1, Abstract), comprising the following method steps: performing a blood pressure measurement with the blood pressure measuring device (Fig. 3, step 112), consisting of a cuff (1) for application around an extremity (Fig. 1, cuff 101), a [device] (2) for inflating the cuff (Fig. 1, source of pressurized air 109) and a pressure sensor (3) for registering the pressure within the cuff (Fig. 1, pressure transducer 104), wherein inflation of the cuff takes place in an inflation phase (Inf) and deflation of the pressure in the cuff in a release phase (Def) (Fig. 2), registering and storing the temporal pressure curve (Pmeas) in the cuff (1) during the inflation phase and/or during the release phase in a control and storage unit (4) (stored to obtain the curves shown in Fig. 2, as well as to perform the further processing contemplated - also see ¶ 0005 and Fig. 1, microprocessor 107), extracting a pulse-like signal component (Posc) from the temporal pressure curve of the measured cuff pressure during the inflation phase and/or the release phase by means of a signal analysis within the control and storage unit (4) (Fig. 2, oscillations 128 obtained during the release phase - also see Fig. 6A, steps 202-210 about the process for obtaining Posc), signal analysis of the extracted pulse-like signal component (Posc) within the control and storage unit with the steps of: decomposition of the pulse-like signal component into data over individual periods to identify individual pulse waves (PW) (necessary to achieve Fig. 6A, step 218 - measuring and storing data for each pulse - also see ¶¶s 0031, 0057, etc.), combining the data of the respective individual pulse waves (PW) from values of at least one calculation function from a predetermined calculation function set to generate a respective classified individual pulse wave (PW) (¶ 0057, the different calculation functions including calculating e.g. amplitude, pulse period, time to peak, etc., with combined data resulting in quality values corresponding to a classification - see Fig. 7, steps 314 and 316, which require obtaining multiple complexes (note that based on ¶ 0004, complexes are individual oscillations) and describe classifying complexes into quality values (see ¶ 0067, last two sentences)), … .
Medero does not appear to explicitly teach that its source of pressurized air is a pump, or transforming the respective classified single pulse wave, evaluating the transformed data to determine hemodynamic parameters.
Kaspari teaches performing frequency domain processing on individual extracted pulse waves (Fig. 8, Fourier transform 16 and frequency domain feature extraction 19 - also see pulse extractor 14 and col. 9, lines 16-22), the results of which are inputted into a trained algorithm to determine blood pressure (as shown in Fig. 8 - also see the discussion in section C. FEATURE PROCESSING starting in col. 10, and note col. 11, lines 4-10 and col 14, lines 45-55). Kaspari also teaches that conventional blood pressure cuffs are operated by pumps (col. 11, lines 40-45).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pump in Medero as a simple substitution of parts, since it is a known source of pressurized air, thus achieving a predictable result (Kaspari: col. 11, lines 40-45). It also would have been obvious to frequency transform the individual complexes/oscillations determined to be of quality in Medero, and to determine hemodynamic parameters therefrom, as in Kaspari, for the purpose of having additional features from which to calculate blood pressure, the additional features allowing the neural network to choose the best ones for calculation (Kaspari: col 14, lines 45-55).
Regarding claim 2, Medero-Kaspari teaches all the features with respect to claim 1, as outlined above. Medero-Kaspari further teaches that the decomposition of the pulse-like signal component into data about the individual pulse waves (PW) is carried out in the time course of the pulse-like signal component (Posc) (Medero: necessary to achieve Fig. 6A, step 218 - measuring and storing data for each pulse - also see ¶¶s 0031, 0057, etc.).
Regarding claim 3, Medero-Kaspari teaches all the features with respect to claim 1, as outlined above. Medero-Kaspari further teaches that in combining the data of the respective individual pulse waves (PW) to generate the respective classified individual pulse wave, at least two calculation functions are combined with each other in a weighted manner (Medero: ¶ 0032, calculating an overall quality value (that weighs individual quality values determined via their own calculation functions) continuously until the overall quality value is high enough - also see ¶ 0051).
Regarding claim 4, Medero-Kaspari teaches all the features with respect to claim 1, as outlined above. Medero-Kaspari further teaches that the transformation of the respective classified single pulse wave into the period-specific amplitude and phase spectrum is carried out by means of a Fourier analysis unit (Kaspari: Fig. 8, fast Fourier transform 16 - also see col. 4, lines 29-31 and 44-48).
Regarding claim 7, Medero-Kaspari teaches all the features with respect to claim 1, as outlined above. Medero-Kaspari further teaches that the pulse-like signal component (Posc) is extracted via a bandpass filter to separate a non-oscillating cuff pressure (Pcuff) (Medero: ¶ 0007, band-pass filtered channel to detect and measure pulses; also see ¶¶s 0022, 0064, Fig. 4G, etc.).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Medero-Kaspari in view of US Patent Application Publication 2011/0275944 (“Qasem”).
Regarding claim 5, Medero-Kaspari teaches all the features with respect to claim 1, as outlined above. Medero-Kaspari does not appear to explicitly teach that a retransformation of the period-specific amplitude and phase spectrum of the classified individual pulse wave is performed to determine the time course of the aortal pulse wave.
Qasem teaches performing an inverse Fourier transform to convert an obtained brachial volume waveform into an aortic pressure waveform (¶¶s 0017-0019, 0043, Fig. 3, etc.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a volume waveform in the combination as in Qasem, and to perform a retransformation of the frequency domain data for each extracted pulse of the combination back into the time domain, thereby enabling use of the transfer function of Qasem, for the purpose of obtaining an aortic pressure waveform noninvasively, as a useful diagnostic tool (Qasem: ¶ 0001).
Regarding claim 14, Medero-Kaspari teaches all the features with respect to claim 1, as outlined above. Medero-Kaspari does not appear to explicitly teach [u]se of a method according to claim 1 for determining and analyzing an aortic pulse wave and for determining hemodynamic parameters of the pulse wave analysis, in particular an aortic blood pressure.
Qasem teaches performing an inverse Fourier transform to convert an obtained brachial volume waveform into an aortic pressure waveform (¶¶s 0017-0019, 0043, Fig. 3, etc.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a volume waveform in the combination as in Qasem, and to perform a retransformation of the frequency domain data for each extracted pulse of the combination back into the time domain, thereby enabling use of the transfer function of Qasem, for the purpose of obtaining an aortic pressure waveform noninvasively, as a useful diagnostic tool (Qasem: ¶ 0001).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Medero-Kaspari in view of US Patent Application Publication 2002/0138013 (“Guerrero”).
Regarding claim 6, Medero-Kaspari teaches all the features with respect to claim 1, as outlined above. Medero-Kaspari further teaches that the registration of the temporal pressure curve in the inflation phase and/or in the release phase is carried out digitally at a fixed device-specific sampling rate and a fixed device-specific resolution (Kaspari: col. 9, lines 54-61 and col. 10, lines 12-23), but does not appear to explicitly teach wherein subsequent sampling to a platform-independent sampling rate is carried out in conjunction with an approximation of the measured temporal pressure curve (Pmeas) in the cuff.
Guerrero teaches increasing sampling rates for devices designed during times where data transmission bandwidths were smaller (¶¶s 0193, 0194, transmitting compressed data over telephone lines; ¶ 0192, higher sampling rates and resolutions result in richer digital data).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not only sample at a device-specific rate (i.e., sufficient for the current device - see Kaspari: col. 9, lines 54-61 and col. 10, lines 12-23) as in Medero-Kaspari, but also at significantly increased rates and resolutions, as in Guerrero, for the purpose of obtaining richer data that can be easily analyzed by future or other devices (Guerrero: ¶ 0192).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Medero-Kaspari in view of US Patent 4,889,132 (“Hutcheson”) and US Patent Application Publication 2013/0306161 (“Zhao”).
Regarding claim 8, Medero-Kaspari teaches all the features with respect to claim 1, as outlined above. Medero-Kaspari does not appear to explicitly teach that the separated non-oscillating cuff pressure (Pcuff) is checked for compliance with a standard curve, wherein a determination of an artefact parameter for indicating a measured value-distorting influence is carried out from the degree of deviation of the non-oscillating pump trend from the standard curve.
Hutcheson teaches comparing cuff pressure during a “linear deflate” state to a predetermined stored linear deflate profile to ensure that the cuff pressure tracks the profile (col. 21, lines 32-43).
Zhao teaches accounting for a lack of a match between two curves by adjusting constants (¶ 0080, Fig. 13), which constants quantify the level of difference between the curves.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare the deflation trend of Medero to an ideal deflation profile, as in Hutcheson, for the purpose of keeping the trend as close to ideal as possible (Hutcheson: col. 21, lines 33-36, making measurements more repeatable and accurate). It also would have been obvious to account for any deviation from an ideal curve using an artifact parameter that quantifies degree of deviation, as in Zhao (the constants which quantify the level of difference between curves), for the purpose of being able to address the deviation (Zhao: Abstract, ¶ 0080).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791